DETAILED ACTION
	This Office Action is in response to the RCE filed 05/31/2022.  Claims 1-15 are acknowledged as pending in this application with claim 1 being currently amended.  The rejections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections necessitated by the amendment are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 3 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “the slider comprises a tubular body”.  Claim 3 recites “the hand-grippable slider forms a loop that encircles a portion of the hand”.  The drawings do not depict the slider comprising a tubular body as well as forming a loop for encircling a portion of the user’s hand.
Claim 1 recites “the slider comprises a tubular body”.  Claim 11 recites “the slider further comprises at least a portion of a glove”.  The drawings do not depict the slider comprising a tubular body as well as at least a portion of a glove.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the slider comprises a tubular body”.  Claim 3 recites “the hand-grippable slider forms a loop that encircles a portion of the hand”.  The disclosure does not provide support for the slider comprising a tubular body as well as forming a loop for encircling a portion of the user’s hand.
Claim 1 recites “the slider comprises a tubular body”.  Claim 11 recites “the slider further comprises at least a portion of a glove”.  The disclosure does not provide support for the slider comprising a tubular body as well as at least a portion of a glove.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,953,277. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the present claims are recited by, or obvious over, the patent claims.

Allowable Subject Matter
Claims 1-2, 4-10, and 12-15 are allowable except for the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combination of limitations required by independent claim 1.
Kallassy (US 6,599,200) teaches a shoulder motion exercise device for use with an extender having an axial length, the shoulder motion exercise device comprising: a hand-grippable slider.  Kallassy fails to teach an elastic resistance connector or a retainer configured to be secured on an arm of the user.
Gutierrez (US 6,458,036) teaches a shoulder motion exercise device for use with an extender (300), comprising an elastic resistance connector (104) connected to a retainer (102). Gutierrez fails to teach a slider having a tubular body with a slider length of at least 3.5 inches, and the slider is configured to receive the extender through the tubular body thereof.
Meyer (US 6,827,654) teaches a shoulder motion exercise device for use with an extender, comprising an elastic resistance connector (74) connected to a retainer (12). While Meyer teaches a clamp (132) connecting the elastic resistance connector to the extender, Meyer fails to teach the clamp is a slider having  a slider length of at least 3.5 inches, configured to be gripped by a dominant hand of the human user and slid along the axial length of the extender.  Meyer rather teaches the clamp configured to be stationary during use.
Thomas (US 5,865,685) teaches a shoulder motion exercise device for use with an extender (16) comprising an elastic resistance connector (18) connected to a retainer (12). While Thomas teaches a connector (14) connecting the elastic resistance connector to the extender, Thomas fails to teach the clamp is a slider having a slider length of at least 3.5 inches, configured to be gripped by a dominant hand of the human user and slid along the axial length of the extender.  Thomas rather teaches the connector configured to be stationary during use.
Burke (US 7,156,748) teaches a shoulder motion exercise device for use with an extender (10) comprising an elastic resistance connector (18) connected to a retainer (20). While Burke teaches a clip (38) connecting the elastic resistance connector to the extender, Burke fails to teach the clip is a slider having a slider length of at least 3.5 inches, configured to be gripped by a dominant hand of the human user and slid along the axial length of the extender.  Burke rather teaches the clip is configured to be stationary during use.
   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784